Case: 14-40418      Document: 00512931357         Page: 1    Date Filed: 02/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-40418
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                          February 9, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

ALBERTO PEREZ-ORTEGA, also known as Alberto Perez-Ortego,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:13-CR-1203


Before DeMOSS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Alberto Perez-Ortega appeals the 36-month, non-guidelines sentence
imposed following his guilty plea conviction for illegal reentry following
deportation in violation of 8 U.S.C. § 1326. He challenges the substantive
reasonableness of his sentence on the ground that it is greater than necessary
to achieve the sentencing goals set forth in 18 U.S.C. § 3553(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40418     Document: 00512931357      Page: 2   Date Filed: 02/09/2015


                                  No. 14-40418

      Because Perez-Ortega does not argue that the district court committed
any procedural error in imposing the sentence, we limit our review to the issue
whether the sentence is substantively reasonable. See Gall v. United States,
552 U.S. 38, 51 (2007). When the district court has imposed a sentence that
varies from the guidelines range, reasonableness review requires that we
evaluate whether the sentence “unreasonably fails to reflect the statutory
sentencing factors” set forth in § 3553(a). United States v. Smith, 440 F.3d
704, 708 (5th Cir. 2006).
      Although Perez asserts that the district court gave too much weight to
his prior convictions and not enough weight to the fact that he had changed his
life for the better and his benign motive for illegally reentering this country,
the record does not reflect that the district court did not account for a factor
that should have received significant weight, gave significant weight to an
irrelevant or improper factor, or made a clear error of judgment in balancing
the sentencing factors. See Smith, 440 F.3d at 708. Rather, the record reflects
that the district court considered the Guidelines and policy statements, the
sentencing factors of § 3553(a), the Presentence Report, and Perez-Ortega’s
arguments in mitigation of his sentence. Additionally, although the 36-month
sentence is 20 months greater than the top of the guidelines range, we have
upheld much greater variances. See, e.g., United States v. Key, 599 F.3d 469,
475-76 (5th Cir. 2010); United States v. Herrera-Garduno, 519 F.3d 526, 531-
32 (5th Cir. 2008).
      Based on the totality of the circumstances, including the significant
deference that is due to a district court’s consideration of the § 3553(a) factors,
the sentence imposed was reasonable. See Gall, 552 U.S. at 50-53; United
States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008). Accordingly, the district
court’s judgment is AFFIRMED.



                                        2